IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 01-41191

                           Summary Calendar


MARK CRAWFORD,
                                            Plaintiff-Appellant,

                                versus

BRUCE CHRISTIAN, Individually and Official Capacities;
SHARYLAND INDEPENDENT SCHOOL DISTRICT,

                                            Defendants-Appellees.



          Appeal from the United States District Court
               For the Southern District of Texas
                           B-00-CV-151

                             May 30, 2002



Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Mark Crawford appeals the dismissal of his 42 U.S.C. § 1983

claims against Sharyland Independent School District and Bruce

Christian for excessive corporal punishment. Crawford argues that

excessive corporal punishment is a violation of substantive due

process, and should be actionable under § 1983. He acknowledges

that under our existing precedent his claims are without merit, but

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
he seeks to preserve the issue for further review.

     We have consistently held that a public school student cannot

state a § 1983 claim for denial of substantive due process based on

excessive    corporal   punishment.1     The   magistrate    judge   properly

dismissed Crawford’s § 1983 claims.

     It is also well-established that Texas provides adequate state

remedies    for   excessive   corporal    punishment.2      Thus   Crawford’s

argument that he should be allowed to proceed against the School

District because Texas provides no remedy is foreclosed.

     AFFIRMED.




     1
       Moore v. Willis Indep. Sch. Dist., 233 F.3d 871, 874 (5th
Cir. 2000).
     2
         Id. at 876.